Exhibit 10.11
FIRST AMENDMENT TO OFFICE LEASE AGREEMENT
     THIS FIRST AMENDMENT TO OFFICE LEASE AGREEMENT (this “Amendment”) is made
as of June 5, 2007, by and between WASHINGTON TELEVISION CENTER LLC, a District
of Columbia limited liability company (“Landlord”), and BLACKBOARD INC., a
Delaware corporation (“Tenant”).
RECITALS
     A. Pursuant to that certain Office Lease Agreement dated as of December 15,
2006 (the “Lease”), Landlord has leased to Tenant certain space consisting of
approximately One Hundred Eleven Thousand Eight Hundred Ninety-Five (111,895)
square feet of rentable area on the first (1st), sixth (6th), seventh (7th) and
eighth (8th) floors in the office building located at 650 Massachusetts Avenue,
NW, Washington, D.C. 20001, as more particularly described in the Lease.
     B. Due to a holdover by the current tenant, such tenant being an agency of
the federal government (“GSA”), the Anticipated Delivery Date must be modified.
     C. Pursuant to one or more separate agreements, GSA has agreed with
Landlord to make certain payments to Landlord in addition to GSA’s monthly rent
in connection with its holdover.
     D. In consideration for Tenant agreeing that Landlord may delay the
Anticipated Delivery Date, Landlord has agreed to pass through certain payments
Landlord receives from GSA to Tenant, all as further set forth in this
Amendment.
     E. All capitalized terms used in this Amendment that are not defined herein
shall have the meanings provided for in the Lease.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant, intending to
be legally bound, do hereby agree as follows:
     1. Recitals. The foregoing recitals are intended to be a material part of
this Amendment and are incorporated herein by reference.
     2. Anticipated Delivery Date. In Section 1.4 of the Lease, the date of
“March 8, 2007,” is deleted and replaced with the date of “August 15, 2007.”
     3. Lease Commencement Date. In Section 3.2(a), the two appearances of the
date “November 8, 2007,” are both replaced with “April 15, 2008.”

 



--------------------------------------------------------------------------------



 



     4. Additional Payments. Landlord, pursuant to that certain (i) amendment to
GSA’s lease dated April 13, 2007 (“SLA 12”) (a copy of which is attached hereto
as Exhibit A-1), (ii) amendment to GSA’s lease dated May 7, 2007 (“SLA 13”) (a
copy of which is attached hereto as Exhibit A-2) and (iii) amendment to GSA’s
lease being executed contemporaneously herewith (the “New SLA” (a copy of which
is attached hereto as Exhibit A-3), together with SLA 12 and SLA 13, the
“SLAs”), is entitled to receive the additional payments listed below in excess
of GSA’s current base rent and additional rent obligations (the “Additional
Payments”). If and only if Landlord actually receives any such payment, Landlord
will deliver such payments to Tenant within five (5) business days of Landlord’s
actual receipt of such payment or, in the case of the May 1 and June 1 payments,
within five (5) business days of the date hereof. If Landlord actually incurs
any out-of-pocket costs attributable to its efforts to collect the Additional
Payments below (including without limitation reasonable attorneys’ fees),
Landlord may withhold and deduct such collection costs from the Additional
Payments before delivering the Additional Payments to Tenant, provided, however,
that in the event such collection efforts seek to recover payment of base rent,
additional rent or other payment obligations of GSA in addition to the
Additional Payments, the out-of-pocket collection costs deducted by Landlord
will be pro-rated based upon the ratio of the Additional Payments to the total
amount sought by Landlord. Landlord shall have no liability for GSA’s failure to
timely make any of the Additional Payments set forth herein, Tenant hereby
waiving any right it may have against Landlord for such failure by GSA, provided
that nothing in this sentence shall be construed to release Landlord from
Landlord’s obligations to Tenant under the terms of this Amendment. Landlord and
Tenant acknowledge that the payments contemplated on November 1, 2007, and
December 1, 2007, are contingent on GSA remaining in the Premises beyond the
dates specified in Section 5 of the New SLA, as further set forth in the New
SLA.

     
May 1, 2007
  $100,000
June 1, 2007
  $150,000
August 1, 2007
  $200,000
September 1, 2007
  $200,000
October 2, 2007
  $750,000
November 1, 2007
  $400,000 (only made if GSA has not vacated the Premises by October 2, 2007)
December 1, 2007
  $500,000 (only made if GSA has not vacated the Premises by November 1, 2007)

     (a) Landlord shall use all commercially reasonable efforts to collect
Additional Payments from GSA and such obligation to collect Additional Payments
shall survive termination of the Lease with respect to those Additional Payments
which accrue prior to the effective date of termination of the Lease. In the
event that any Additional Payment from GSA is late, Landlord shall use
reasonable efforts to notify Tenant of the circumstances surrounding such
non-payment within two (2) business days after the Additional Payment due date.
Provided Tenant is not in default under the Lease beyond the expiration of any
applicable notice and/or cure period, Landlord shall not enter into any
amendment to the GSA lease or other agreement which reduces, delays or forgives
any of the Additional Payments without Tenant’s prior written consent, which may
be granted or withheld in Tenant’s sole discretion. Landlord represents that

2



--------------------------------------------------------------------------------



 



as of the date hereof it has not entered into any agreement which would reduce,
delay or forgive any of the Additional Payments.
     5. Termination Period; Cure Period. The end of the period for Tenant’s
one-time termination option set forth in Section 3.2(i) of the Lease is extended
from September 30, 2007 to 5:00 p.m. (eastern time) on November 30, 2007.
Accordingly, (a) the date “September 30, 2007” in the first sentence of
Section 3.2(i) of the Lease is deleted and replaced with “November 30, 2007,”
and (b) the phrase “before 5:00 (eastern time) on September 30, 2007” in the
fourth sentence of Section 3.2(i) is deleted and replaced with the phrase
“before 5:00 p.m. (eastern time) on November 30, 2007.” In addition, the Cure
Period as set forth in Section 3.2(i) of the Lease is extended until the later
of (i) ten (10) business days after Landlord’s receipt of Tenant’s timely notice
of termination in accordance with the terms of Section 3.2(i) (if any) and
(ii)11:59 p.m. (eastern time) on November 30, 2007. Accordingly, the second
sentence of Section 3.2(i) of the Lease is deleted and replaced with the
following sentence, “Notwithstanding the foregoing termination right set forth
in this Subsection (i), if Landlord on or before the later of (i) ten
(10) business days after Landlord’s receipt of Tenant’s timely notice of
termination in accordance with the terms of Section 3.2(i) (if any) and
(ii) 11:59 p.m. (eastern time) on November 30, 2007 (the “Cure Period”) delivers
the Floors in Ready Condition, Tenant shall accept the Floors and its
termination will not be effective, provided that if at any time during the Cure
Period Landlord delivers notice to Tenant that it is unable to deliver the
Floors, Tenant’s termination will be effective as of the date of receipt of such
notice from Landlord.” By way of example only of the foregoing terms of this
Section 5, if Tenant timely and properly delivers a termination notice to
Landlord on September 15, 2007, and Landlord subsequently delivers the Floors in
the Ready Condition on November 30, 2007, Tenant’s termination will not be
effective and the Lease will remain in full force and effect.
     6. Other Payments. If Landlord receives amounts or sums in excess of or in
addition to the Additional Payments set forth in Section 4 above, Landlord shall
not be required to deliver to Tenant such excess amounts, payments or sums from
GSA to Landlord, notwithstanding the fact that other Additional Payments may
subsequently become due. By way of example only, if on August 1, 2007, GSA pays
to Landlord $240,000, then Landlord shall as set forth in Section 4 above,
deliver $200,000 to Tenant as part of the Additional Payments, and $40,000 will
remain with the Landlord. Landlord and Tenant acknowledge that the Additional
Payments are in excess of GSA’s current rental obligations under their lease
(i.e., those obligations prior to the execution of the SLAs) (the “Current GSA
Rent”). Accordingly, Landlord and Tenant agree that if for any reason Landlord
does not receive, or GSA does not otherwise pay all or any portion of the
Additional Payments, Landlord will not be required to pay any such Additional
Payments to Tenant from GSA’s rental obligations under the lease between
Landlord and GSA, provided, however, that if any Additional Payments are late,
any payments by GSA to Landlord in excess of the Current GSA Rent shall be first
paid to Tenant until the late Additional Payments have been paid.
     7. Tenant’s Rent Abatement. Because Tenant may need to extend the lease for
all or a portion of the space it currently occupies pursuant to Tenant’s
Existing Lease (“Tenant’s Extension”) due to extension of the Anticipated
Delivery Date, Landlord has agreed to provide

3



--------------------------------------------------------------------------------



 



certain abatements in connection with Tenant’s Extension as well as its
extension of the term thereof prior to the date of this Amendment (“Tenant’s
Rent Abatement”), as further set forth and in accordance with the terms of
Section 3.2(d) of the Lease (as such Section 3.2(d) of the Lease is modified by
the terms of this Amendment). In consideration of such abatement and the amounts
Landlord agrees to pass through to Tenant hereunder, Tenant agrees to use the
“extension cost reduction efforts” (as defined below) to mitigate and reduce its
obligations (including without limitation rent and additional rent) to its
current landlord arising from Tenant’s Extension, including without limitation,
attempting to (i) sublease, license and/or assign its obligations under Tenant’s
Existing Lease after Tenant vacates its existing premises (the “1899 L Space”),
(ii) obtain an early termination of Tenant’s Existing Lease or to cause its
landlord to release Tenant prior to the end of Tenant’s Extension, and/or
(iii) otherwise reduce its financial obligations under Tenant’s Existing Lease
during Tenant’s Extension. As used herein, the phrase “extension cost reduction
efforts” shall mean Tenant’s obligation to make good faith efforts to negotiate
a financial settlement with its current landlord and/or to retain and engage a
leasing broker to attempt to find a short-term sublease, subject to the terms of
its lease with its current landlord. Nothing in this Amendment shall
(i) restrict Tenant from entering into a Tenant’s Extension or (ii) require
Tenant to enter into a sublease, license or assignment agreement upon terms
which are not acceptable to Tenant in its reasonable discretion.
          (a) If during any period that Tenant’s Rent Abatement occurs, Tenant
assigns, licenses or subleases all or any portion of the 1899 L Space leased by
Tenant pursuant to Tenant’s Extension, then no later than the earliest to occur
of (i) thirty (30) days after the expiration of such assignment or sublease and
(ii) five (5) business days after the day Tenant determines the final income
from such assignment, license or sublease net only of its actual out-of-pocket
brokerage costs, reasonable attorney fees and other third-party out-of-pocket
costs incurred directly with such assignment, sublease or license (the
“Assignment/Sublease Value”), Tenant shall notify Landlord of the
Assignment/Sublease Value and Tenant’s Rent Abatement during the first Lease
Year shall be reduced by an amount equal to one-half (1/2) of the
Assignment/Sublease Value (the “Abatement Reduction”), applied first to the last
amounts of rent abatement due Tenant during the first Lease Year. In the event
that all of Tenant’s Rent Abatement during the first Lease Year has already been
utilized at the time of such determination, the Abatement Reduction shall be
applied to the last amounts of rent abatement due Tenant during the second Lease
Year.
          (b) If at any time Tenant terminates all or any portion of its
obligations under Tenant’s Existing Lease (as extended by Tenant’s Extension)
prior to the scheduled expiration of Tenant’s Existing Lease (as extended by
Tenant’s Extension) by paying an early termination or equivalent fee, Tenant’s
Rent Abatement shall continue to accrue to Tenant’s benefit pursuant to the
terms of the Lease, but shall cease to accrue to Tenant’s benefit at such time
as the total amount of Tenant’s Rent Abatement accruing under the Lease from and
after the effective date of such termination is equal to one-half (1/2) of such
early termination or equivalent fee. If at any time Tenant’s obligations under
Tenant’s Extension are terminated for any reason prior to the scheduled
expiration thereof, including without limitation for condemnation or casualty,
and there is no early termination or equivalent fee, Tenant’s Rent Abatement
shall cease to accrue to Tenant’s benefit simultaneously with such termination
of Tenant’s obligations under Tenant’s Extension. By way of example only, if at
the end of month five (5) of Tenant’s Extension,

4



--------------------------------------------------------------------------------



 



Tenant pays its landlord an early termination fee of $100,000, the Tenant’s Rent
Abatement would continue to accrue until the total amount of Tenant’s Rent
Abatement accruing from and after the end of month five (5) equals $50,000.
However, if, by way of further example only, Tenant agrees with its landlord to
terminate Tenant’s Extension at the end of month five (5) at no cost to Tenant,
then Tenant’s Rent Abatement would immediately and automatically cease to accrue
at the end of month five (5). If a portion but less than all of Tenant’s
obligations under Tenant’s Existing Lease (as extended by Tenant’s Extension)
are terminated prior to the scheduled expiration, a proportionate share of
Tenant’s Rent Abatement shall cease to accrue from and after the date of
termination. By way of example only, if one-half of Tenant’s obligations shall
be terminated, one-half of Tenant’s Rent Abatement shall cease to accrue and
one-half shall continue to accrue from and after the date of such termination.
          (c) Any reduction in Tenant’s Rent Abatement pursuant to Subsection
(b) above is in addition to any amounts credited to Landlord under Subsection
(a) above. Tenant agrees to promptly provide written notice to Landlord of any
sublease/assignment and/or early termination related to Tenant’s Extension.
Simultaneously with such notice, Tenant shall also provide Landlord with the
estimated dollar amount of any sublease/assignment and/or early termination fee,
copies of the sublease or assignment agreement, and such other documentation
related to the costs and expenses of obtaining such sublease/assignment and/or
early termination fee. In addition, upon final determination of the amount of
the Assignment/Sublease Value, Tenant shall include a reasonably detailed
statement of all income and expenses (along with copies of reasonable back-up
materials) associated with the Assignment/Sublease Value and Tenant calculation
thereof, along with a certification from Tenant that all amounts and
calculations set forth therein are true and correct in all material respects.
          (d) Pursuant to Section 3.2(h) of the Lease, the term of the Lease
shall be extended by an Abatement Extension Period if Tenant receives any Delay
Abatement Credit. The portion of any Tenant’s Rent Abatement which is reduced or
paid back to Landlord pursuant to this Section 7 shall not be included in
calculating the Abatement Extension Period.
     8. Data Center Space. Landlord and Tenant agree that notwithstanding
anything to the contrary in the Lease or this Amendment, Landlord does not have
to deliver the approximately 1,800 square foot space on the 6th floor used by
GSA as a data center, nor the uninterrupted power supply station adjacent to
such data center space (collectively, the “Data Center Space”) simultaneously
with the delivery of the rest of the 6th floor, but Landlord will use all
commercially reasonable efforts to deliver the Data Center Space as soon as GSA
vacates the Data Center Space. Accordingly, the second sentence of
Section 3.2(a) of the Lease is deleted and replaced with the following sentence,
“As used herein, Landlord’s delivery of “substantially all of the Premises”
shall mean that Landlord has delivered substantially all of the square footage
of the Premises (other than (i) the Data Center Space and (ii) de minimus
portions of the Premises, the failure to deliver which does not interfere with
Tenant’s access to or beneficial occupancy of the Premises, Tenant’s
construction schedule, Tenant’s cost to initially fit-out the Premises or
commencement of Tenant’s Work).” Notwithstanding anything to the contrary in the
Lease or this Amendment, if Landlord has delivered substantially all of the
Premises other than the Data Center Space (the date of such delivery hereinafter
being defined as the “Initial Delivery Date”), then, if Landlord does not
deliver the Data Center Space on or before the date that is three (3) weeks
after the Initial Delivery Date, then for each day after the

5



--------------------------------------------------------------------------------



 



expiration of such three (3) week period until the date Landlord delivers the
Data Center Space, the date of April 15, 2008 (or if extended by the prior
sentence in this Section 3.2(a) of the Lease, such later date) will be extended
by an equivalent number of days.
     9. Upper Floors Rent Abatement. Prior to execution of this Amendment,
Landlord and Tenant, along with the escrow agent, entered into an escrow
agreement related to the Upper Floors Abatement Credit (the “Escrow Agreement”).
Landlord and Tenant agree that because Landlord has agreed to pass certain
amounts through to Tenant in accordance with Section 4 of this Amendment,
(i) Landlord shall only be required to deposit additional amounts into escrow in
the event of and in the amount of any late Additional Payments, and (ii) in the
event of a termination of the Lease in accordance with the terms thereof, Tenant
shall receive only the aggregate amount of the late Additional Payments in the
form of a cash payment; however, Tenant shall receive the benefit of the Upper
Floors Abatement Credit in the form of a rent abatement if the Lease is not
terminated. Accordingly, concurrently with the execution and delivery of this
Agreement, (i) all amounts currently held in escrow will be released and
delivered to Landlord, and (ii) the Escrow Agreement is hereby amended to
reflect the terms of this Section 9. In the event that Landlord has deposited
any amounts into escrow due to late Additional Payments and Landlord later pays
the corresponding amount to Tenant, Landlord may thereafter reduce the amount
deposited in escrow by the amounts so paid to Tenant, and such reduction shall
occur by the release from escrow and delivery to Landlord of the applicable
amount. In addition, all of Section 3.2(b)(4) of the Lease (other than the last
two sentences thereof, which last two sentences remain in full force and effect)
is deleted and replaced with the following:
(4) If any Additional Payment from GSA or portion thereof is late, within five
(5) business days after the due date of such Additional Payment, Landlord shall
pay the unpaid Additional Payment into escrow in accordance with the terms
hereof, provided that if Landlord subsequently pays Tenant the payment
corresponding to any Additional Payment, the escrow shall be reduced by the
amount of such payment to Tenant, and such reduction shall occur by the release
from escrow and delivery to Landlord of the applicable amount. If Tenant
properly and timely terminates this Lease in accordance with the terms of
Subsection 3.2(i) below, then upon the effectiveness of Tenant’s termination,
the balance of the escrowed amounts through the date of termination will be
released from escrow and delivered to Tenant, and additionally Landlord shall
pay Tenant the portion of any Additional Payments accrued prior to the effective
termination date of the Lease which have not been paid to Tenant or placed in
escrow, provided, however, that the Additional Payments due on November 1, 2007
and December 1, 2007 shall be payable to Tenant only upon receipt by Landlord
from GSA. Landlord’s obligation to make such payments to Tenant shall survive
termination of the Lease. Notwithstanding the foregoing, if at any time prior to
termination of the Lease Landlord delivers all Floors to Tenant, the escrowed
amounts will be released from escrow and delivered to Landlord (such escrow
release not to reduce Landlord’s obligations to use all commercially reasonable
efforts to collect the Additional Payments from GSA). All interest earned on the
escrowed amounts will follow such amounts and be delivered to the applicable
party. The escrowed amounts will be held by an escrow agent designated by

6



--------------------------------------------------------------------------------



 



Tenant and reasonably acceptable to Landlord; Landlord hereby approving
Commonwealth Land Title Insurance Company (c/o LandAmerica Commercial Services)
as the escrow agent. Any fees charged by the escrow agent will be paid by
Landlord. All sums held in escrow pursuant to the terms hereof will be governed
by the terms of the escrow agreement attached hereto as Exhibit M, which escrow
agreement will be executed and delivered by Landlord, Tenant and the escrow
agent concurrently with the execution and delivery of this Lease.
          Section 3.2(b)(6) of the Lease is deleted and replaced with the
following:
(6) If, because of Landlord’s failure to timely deliver the Premises, Tenant
properly and timely terminates this Lease in accordance with the terms of the
Lease, then other than (i) Landlord’s payment to Tenant of the Additional
Payments as set forth in Section 4 of that certain First Amendment to Office
Lease Agreement dated June 5, 2007 (Landlord and Tenant acknowledging the
contingent nature of the payments scheduled for October 1, 2007 and November 1,
2007), (ii) Landlord’s payment (or reimbursement, as applicable) of the amounts
expressly set forth in Subsection (5) and required to be paid or reimbursed in
accordance with Subsection (5) immediately above, and (iii) Landlord’s return of
the Security Deposit to Tenant, Landlord shall not pay or be obligated to pay
any additional amounts to Tenant.
     10. Alternative Space/Tenants. Tenant agrees that, upon full execution of
this Amendment, Tenant will immediately and until August 15, 2007 cease all
efforts to lease or otherwise seek to lease or occupy other sites and spaces as
an alternative to leasing the Premises. Landlord also agrees that, upon full
execution of this Amendment, Landlord will immediately and until August 15, 2007
cease marketing the Premises as potentially available, and immediately cease
seeking to lease the Premises to potential tenants as replacements for Tenant.
Notwithstanding anything to the contrary, in addition to any other rights and
remedies under the Lease, Landlord and Tenant are entitled to injunctive relief
or similar remedies for a breach of the terms of this Section 10.
     11. Additional Modifications.
          (a) Section 3.2(b). Add the phrase “expressly excluding the Data
Center Space” in the first sentence after the phrase “floors 6, 7 & 8.”
          (b) Section 3.2(b)(2). This section is deleted and replaced with the
following:
Notwithstanding the foregoing terms of this Section 3.2, (i) if Landlord
delivers any Floor to Tenant (but less than all of the Floors) and if, and only
if, (a) all of the Floors (except for the Data Center Space) are delivered
within three (3) weeks of the first delivery of a Floor to Tenant and (b) the
Data Center Space is delivered within three (3) weeks of the delivery of the
balance of the Floors (except for the Data Center Space), the Upper Floors
Abatement Credit will be reduced on a pro rata basis (based on the rentable
square footage of the Floors) for the applicable Floor(s) delivered from the
date of delivery, and (ii) upon delivery

7



--------------------------------------------------------------------------------



 



of the Floors (or the last Floor, in the event delivery of the Floors is
staggered on a floor by floor basis), the Upper Floors Abatement Credit will be
prorated based on the number of days in the applicable calendar month of
delivery. By way of example only of the foregoing terms of Subsection (b), if
Landlord delivers the Floors to Tenant in the Ready Condition on June 10, 2007,
the Upper Floors Abatement Credit will equal the sum of One Hundred Fifty
Thousand Dollars ($150,000) (which sum is made up of $100,000 for the calendar
month of May and $5,000 per day for the ten (10) days in the calendar month of
June; i.e., for the calendar month of June the total scheduled abatement of
$150,000 divided by 30 days is $5,000 per day).
          (c) Section 3.2(b)(3). This section is deleted and replaced with the
following:
Any such phased delivery of a Floor and resultant pro rata abatement reduction
shall not modify the Lease Commencement Date. Landlord shall not deliver, and
Tenant shall not be obligated to accept, any partial floors that comprise the
Floors, except for the sixth (6th) floor, which Landlord may deliver and Tenant
shall accept without the Data Center Space. Tenant shall, however, accept an
entire floor so long as such floor is delivered in Ready Condition (except for
the sixth (6th) floor, which may be delivered without the Data Center Space as
provided above).
          (d) Section 3.2(d). Romanette (i) of the first sentence of this
section is deleted and replaced with the following:
(i) the term of its lease for the 1899 L Space (“Tenant’s Existing Lease”) has
been extended to April 30, 2008 (subject to a one-time right to extend the term
thereof up to and until December 31, 2008, which as of June 1, 2007, must be
exercised (if at all) on or before June 15, 2007), and that Tenant leases
approximately 72,727 rentable square feet under Tenant’s Existing Lease and
Also, Landlord and Tenant agree that the Swing/Extension Abatement will not be
applicable to more than six (6) months of extended term or swing space (i.e.,
three (3) months of abatement by virtue of the one-for-two applicability of such
abatement). Accordingly, the phrase “more than eight (8) months of extended term
or swing space (i.e., four (4) months of abatement” in the fourth (4th) sentence
of Section 3.2(d) is deleted and replaced with the phrase “more than six
(6) months of extended term or swing space (i.e., three (3) months of
abatement”.
          (e) Section 3.2(i). The last sentence of this section is deleted and
replaced with the following:
Notwithstanding the provisions of Article XXX of this Lease to the contrary, no
termination fee shall be payable by Tenant in the event Tenant terminates the
Lease pursuant to the provisions of this Section 3.2.

8



--------------------------------------------------------------------------------



 



     12. Ratification. Except as expressly modified by the terms of this
Amendment, the Lease shall remain unchanged and continue in full force and
effect. All terms, covenants and conditions of the Lease applicable to the
Premises, as amended hereby, are confirmed and ratified, remain in full force
and effect, and constitute valid and binding obligations of Landlord and Tenant,
enforceable according to the terms thereof.
     13. Authority. Landlord, Tenant and the persons executing and delivering
this Amendment on their respective behalves each represents and warrants that
such person is duly authorized to so act, and has the power and authority to
enter into this Amendment, and that all action required to authorize Landlord,
Tenant and such person to enter into this Amendment has been duly taken.
     14. Binding Effect. This Amendment shall not be effective and binding
unless and until fully executed and delivered by each of the parties hereto. All
of the covenants contained in this Amendment, including, but not limited to, all
covenants of the Lease as modified hereby, shall be binding upon and inure to
the benefit of the parties hereto, their respective heirs, legal
representatives, and permitted successors and assigns. In the event of a
conflict between the terms of the Lease and the terms of this Amendment, the
terms of this Amendment will control. This Amendment will be effective between
Landlord and Tenant when executed and delivered by such parties regardless of
whether escrow agent executes and delivers this Amendment.
     15. Condition. Notwithstanding anything to the contrary, the effectiveness
of this Amendment is expressly conditioned upon simultaneous execution and
delivery of the New SLA by Landlord and GSA.
     16. Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall constitute an original, and all of which, together, shall
constitute one and the same document.
     17. Letter of Accounting. Within thirty (30) days following the delivery
date of the Premises, the parties shall use their good faith efforts to execute
a letter of accounting which sets forth a calculation of the abatement credits
due to Tenant in respect of the Lease. Within thirty (30) days following the
Lease Commencement Date, the parties shall use their good faith efforts to amend
the letter of accounting to reflect any further adjustments or specifications to
information contained therein. The failure to execute such letter of accounting
or any amendment thereto shall not affect the parties’ rights or obligations
under the Lease. Each party shall pay its own expenses in reviewing and
executing such letter.
[signatures on next page]

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

                  WITNESS/ATTEST:   LANDLORD:        
 
                    WASHINGTON TELEVISION CENTER LLC, a District of        
Columbia limited liability company    
 
                    By:   WTC Realty, Inc., a Delaware corporation,
its Managing Member    
 
               
 
      By:   /s/ Richard R. Wojcik      [SEAL]    
 
      Name:   Richard R. Wojcik    
 
      Title:   President    

              WITNESS/ATTEST:   TENANT:    
 
                BLACKBOARD INC.,
 
  a Delaware corporation
 
           
 
  By:   /s/ Justin Tan      [SEAL]    
 
  Name:   Justin Tan    
 
  Title:   Deputy General Counsel    

                  Escrow Agent joins in this Amendment on the date set forth
above to acknowledge the modifications set forth herein and to consent to the
terms set forth in Section 9 of this Amendment.    
 
                ESCROW AGENT:    
 
                Commonwealth Land Title Insurance Company, a
LandAmerica company    
 
           
 
            By:
          Name:   /s/ David P. Nelson
 
David P. Nelson    
 
            Title:   Vice President    

10